Citation Nr: 1701423	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was found therein that there was no new and material evidence to reopen a previously denied claim of service connection for a bilateral knee disability.  The Veteran appealed this determination.  She testified at hearings conducted at the RO before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge in October 2012.  In April 2014, the Board found new and material evidence sufficient to reopen her previously denied claim.  Service connection for a bilateral knee disability then was remanded for additional development.  Unfortunately, Board adjudication still cannot proceed.  Instead, another REMAND is required.  

REMAND

Although the further delay entailed by a second remand is regrettable, current Board adjudication concerning the Veteran's claim of entitlement to service connection for a bilateral knee disability would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure that the Veteran is afforded every possible consideration.  That she must be afforded such consideration is acknowledged.  VA indeed has a duty to assist her in substantiating her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist her in gathering evidence that may show she is entitled to the benefit sought.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody such as VA treatment records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  VA treatment records, some of which concern the Veteran's knees, dated into January 2014 are available.  Others dated more recently may exist.  Per the Veteran's reports, VA treatment records from a facility in or near Fresno, California, concerning left knee surgery following a car accident in 1989 also may exist.  A request or requests for the aforementioned must be made.  The Veteran and her representative further must be notified if the request(s) is/are unsuccessful.  

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based on accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran underwent a VA medical examination complete with a VA medical opinion concerning her knees in May 2014, as directed in the Board's April 2014 remand.  Unfortunately, the Board finds that both the VA examination and opinion are inadequate.  The examination was based on consideration of the Veteran's entire relevant history, but did not fully describe her disability.  The diagnosis section referenced bilateral chondromalacia, made in 1980, and surgical repair of the left patella status post motor vehicle accident, made in 1989.  Both diagnoses were from the past.  It is unclear without more, which was not provided, if they continue as current diagnoses.  Further, there was no mention of the current diagnoses (which include rheumatoid arthritis and polyarthritis) documented in VA treatment records.  

With respect to the opinion, the conclusion was that it is less likely than not that the Veteran's current bilateral knee disability had its onset during or otherwise was related to her service.  The rationale supplied in support of this opinion is not clearly and fully articulated.  It indeed does not include any explanation as to how the aforementioned conclusion was reached.  Instead, it is essentially a recitation of some of the medical evidence.  An inaccurate factual premise further is evident.  Service treatment records were noted as showing that the Veteran was treated and ultimately discharged for chondromalacia patella which was deemed to have existed prior to service.  They do show as much.  It cannot be said that the Veteran's chondromalacia patella existed prior to service notwithstanding them, however.

That the Veteran's knees manifested symptoms during service triggers consideration of the presumption of soundness. Gilbert v. Shinseki, 26 Vet. App. 48 (2012). Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). Noted means identified upon medical examination. 38 C.F.R. § 3.304(b) (2015). At her January 1980 entrance examination, the Veteran's lower extremities were found to be normal despite her inability to duck walk. They were assigned a score of 1, indicating no limitations, on the respective PULHES factor. No defect was noted, and the Veteran is presumed to have been sound in terms of her knees when she entered service.  

To rebut the presumption of soundness, there must be clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease both existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner, 370 F.3d at 1089.  There is no such evidence regarding a knee injury or disease of the Veteran's knees prior to her service.  No treatment records exist concerning any knee problem before her service.  She consistently has denied having knee problems then.  This includes at the time of the January 1980 entrance examination, during service when she was undergoing treatment, and following service during the pendency of this and her previous claims.  The Veteran's completion of one year of instruction in her high school junior Reserve Officers' Training Corps program in June 1976 is notable.  Significant knee problems then likely would not have permitted her to do so.

The presumption of soundness thus is not rebutted without more.  That a knee problem did not obviously exist prior to the Veteran's service indeed renders it unnecessary to proceed with consideration of aggravation by her service.  When the presumption of soundness has not been rebutted, the claim becomes a normal service connection claim.  Wagner, 370 F.3d at 1089.  The claim may not be denied on the basis of existence prior to service, in other words.  Yet this is precisely the basis upon which the opinion is supported by at least in part.  Arrangements, in sum, must be made for another VA medical examination complete with a VA medical opinion in light of all of the aforementioned deficiencies in both from May 2014.  Such arrangements also are required because there has not been even substantial compliance with Board's previous remand directives crafted to ensure adequacy, as required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, a REMAND is directed for the following:

1.  Obtain:  (a) all VA treatment records regarding the Veteran dated from January 2014 to the present and (b) all VA treatment records from a facility in or near Fresno, California, concerning the Veteran's reported left knee surgery following a car accident in 1989.  Associate all records received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned.  

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding her knees.  The examiner shall not have previous involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  This examiner also shall document in the report an interview with the Veteran regarding her relevant history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all knee disorders present.  
For each diagnosis, the examiner further shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during, or otherwise is related to, the Veteran's service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report to support each opinion.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence from the Veteran.  Please note the Board's finding herein that she did not have any knee problem prior to entering service-and do not rely on service treatment records to the contrary.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided.

3.  Finally, readjudicate the claim of entitlement to service connection for a bilateral knee disability.  Issue a rating decision if the determination made is favorable to her.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and her representative.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

